DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claims 1 and 13 seem to missing an element pertaining to the object that has the recited high atomic number. For example, claim 13 recites “said polyhedral moderator body further having fourth channels which extend in the direction that goes from said centre to the centre of said flat faces and which open onto said flat faces and being constructed and arranged to house of a high atomic number (emphasis added).” The limitation is missing what is being housed that has a high atomic number. According to the .
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said inserts".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-13 would be allowable if amended to overcome the rejections under 35 USC 112 set forth supra. The prior art of record does not teach or fairly suggest a polyhedral moderator body of hydrogenated material having a center and external surfaces comprising flat faces and vertices which delimit a first, second, and third orthogonal axis of the polyhedral moderator body, aligning a first series of thermal neutron detectors in first channels arranged along the first main axis, aligning a second series of thermal neutron detectors in second channels along the second axis, a third series of thermal neutron detectors in third channels along the third axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 2011/0049380 discloses a He3 counter within moderator shells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896